Citation Nr: 1202085	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-24 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1975.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from June 2004 and September 2004 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2009, the Board remanded the matter to the RO for additional evidentiary development.  

In the October 2009 decision, the Board also remanded the issues of service connection for a cardiac disability, a disability of the bilateral upper extremities, and a variously diagnosed psychiatric disorder, to include bipolar disorder, depression, and posttraumatic stress disorder (PTSD).  Upon remand, the RO issued rating decisions in April 2011 and August 2011 awarding service connection for these disabilities.  With particular regard to the service-connected psychiatric disability, the Board notes that the RO, in its April 2011 rating decision, characterized the scope of the service-connected psychiatric disability as PTSD alone.  However, an overall reading of the April 2011 rating decision shows that the RO took into consideration the Veteran's entire psychiatric disability picture, to include symptomatology of bipolar affective disorder, "affective and mood disorders," and "anxiety-related disorders."  Thus, the April 2011 rating decision fully resolved the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009); see also 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).

The Veteran has not filed a second notice of disagreement (NOD) disagreeing with either the schedular ratings or effective dates assigned by the RO in either the April 2011 or August 2011 rating decisions.  Thus, those issues are not in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The issue of service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of the more probative evidence of record establishes that it is more likely than not that a cervical spine disorder, presently manifested by degenerative disc disease (DDD), is due to post-service injuries and is less likely than not due to any injury or event during the Veteran's active duty service.


CONCLUSION OF LAW

The Veteran does not have a cervical spine disorder, presently manifested by DDD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  He was not expressly informed of how VA determines disability ratings and effective dates in connection with the present appeal.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including records from the Social Security Administration (SSA).  Moreover, his statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any available, outstanding evidence pertinent to the Veteran's claims.  

Also, the Veteran was afforded a VA examination in June 2010 to determine whether his claimed cervical spine disorder is due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed cervical spine disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the October 2009 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Pertinent in this case, the Board directed the AMC/RO send the Veteran a letter asking him to identify all sources of treatment or evaluation he has received for the claimed disabilities since service and to provide necessary releases for records of such treatment or evaluation.  This was accomplished in a December 2009 notice letter.  

The Board also directed the AMC/RO to obtain outstanding evidence pertinent to the claim, including the SSA records, which was also accomplished upon remand.   

Next, the Board directed that a VA examination be arranged to determine the nature, extent, and etiology of his claimed residuals of a neck injury.  As indicated, this was accomplished in June 2010.  

Finally, the AMC/RO readjudicated the matter in an April 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the October 2009 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence in determining the probative weight of that evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another if supported by an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

After careful consideration in the present case, the Board finds that the preponderance of the more probative evidence of records weighs against the claim of service connection for a cervical spine disorder, for the following reasons.

Initially, the Board finds that the evidence of record unequivocally demonstrates a current cervical spine disorder, variously diagnosed, more recently, as cervical post-laminectomy syndrome (at VA in January 2006),osteoarthritis of the cervical spine with cervicalgia and post cervical spine surgery (at VA in July 2008), and degenerative disc disease (DDD) of the neck (upon VA examination in June 2010).  

The overwhelming evidence of record attributes that the Veteran's current symptomatology to a series of post-service surgeries that he underwent beginning in June 1986, to include anterior cervical discectomy without fusion due to C5-6 herniated disc, followed by a C5-6 fusion.  The contemporaneous private (non-VA) treatment records dated in 1986 show that these surgeries coincided with a workplace accident in January 1986, where the Veteran struck his head and momentarily lost consciousness.  After the accident, the Veteran underwent private treatment, which included a magnetic resonance imaging scan (MRI) conducted in April 1986.  That study demonstrated degenerative disc at C5-6 and C6-7 with suggestion of a retropulsed fragment at C5-6.

The facts are not in dispute in showing that the Veteran's current neck disability picture is attributable to the surgeries he underwent beginning in 1986.  
Rather, the central issue on appeal is whether the Veteran had a cervical spine disorder preexisting the January 1986 workplace injury and causally related to injuries he received during his active duty service.  The Board finds, on this question, that the evidence of record shows that the Veteran's current spine disorder is less likely than not attributable to the injuries during service.  See 38 C.F.R. § 3.303(b).

In particular, the Veteran's service treatment records (STRs) show treatment for neck complaints.  First, he was treated in January 1972 for complaints of a sore neck.  X-rays were negative at that time, and the assessment was acute torticollis.  He was given a neck collar and medication.  

Shortly thereafter, also in January 1972, the Veteran was involved in a motor vehicle accident (MVA).  The associated treatment records show that he sustained whiplash to the neck, with acute pain.  He was provided with a neck brace.  The reports reflect some pain upon motion testing, but there was no limitation of motion or spasm.  

Approximately one week later, toward the end of January 1972, the Veteran underwent physical examination, which showed a normal spine.  A March 1972 clinical evaluation was again normal.  

Then, in September 1972, the Veteran was treated for complaints of sudden onset of pain that morning without trauma.  The pain was noted to have moved from the low back to the cervical area.  The assessment was a mild sprain.  He was again treated for muscle strain in April 1973 due to complaints of neck pain after throwing back his head and feeling as if it "popped."  Of note, he underwent follow-up treatment the next day, where he reported a history of previously injuring his neck in an MVA several years prior.  She stated that he "had no recurrence since."  X-rays of the cervical spine were negative at that time, and the assessment remained neck strain.

A January 1974 treatment record again notes neck pain.  Then the Veteran underwent another physical examination shortly thereafter in March 1974.  Clinical evaluation of the neck was normal at that time.  Additionally, a July 1974 Report of Medical History shows the Veteran's report of treatment for sprained neck in January and February 1974, including physical therapy.  Upon physical examination at discharge in July 1975, however, clinical evaluation of the neck was again normal.

Thus, the STRs show in-service treatment related to isolated injuries.  Overall, such evidence does not tend to establish that a chronic disability was incurred in service.  Again, clinical evaluations performed shortly following each injury indicated normal results.  See 38 C.F.R. § 3.303(b); see also Kahana, 24 Vet. App. at 435 (the Board may permissibly draw "inference[s] based on the evidence" as long as any inference resulting in a medical determination is independent and cited).   

Because chronicity during service has not been established, the Board must now consider whether there is a showing of continuity of symptoms following the Veteran's July 1975 service separation.  See 38 C.F.R. § 3.303(b).  On this question, the record contains both lay testimonial statements and objective medical evidence.  

In support of his claim, the Veteran wrote in January 1995 that he had cervical spine residuals from the MVA during service.  

Although generally competent to describe his symptomatology, the Veteran's own assertions on this question have been too inconsistent to be considered reliable evidence.  For instance, several treatment records, including in October 1986, March 1987, February 1988, June 1989, and November 1989 show the Veteran's report that he was doing "quite well" until the workplace injury in January 1986.  The October 1986 and November 1989 treatment records also reflect a history of an injury variously identified as occurring in 1978 or 1979, but with no indication of prior injuries, such as during service.  Also, the Veteran underwent an evaluation in April 1990 related to his claim for SSA disability benefits.  At that time, he gave a history of an "initial injury" in January 1986, with a prior back injury in 1979 when he fell out of a truck.  He also filed a Workers' Compensation claim after his 1986 injury, and an undated disability evaluation relates that his symptoms first appeared (or accident occurred) in 1986.  

By comparison, in several other treatment records, the Veteran attributed his neck complaints solely to a second injury in May 2001.  For instance, a January 2003 VA treatment record shows a history of cervical pain secondary to trauma in May 2001 when he was attacked by wasps and fell in a hole, injuring his neck (and back).  An August 2005 VA treatment record notes a history of injury in 2001 when he stepped into a hole after being swarmed by bees; it is expressly noted that "[t]his is when he hurt his neck."  

Also by comparison, during a VA evaluation in April 2004, the Veteran complained of treatment for back pain in 1978 and again in 1979, followed by the injury to his cervical spine in 1986 and again in 2001, when he ran from a swarm of bees.  A January 2006 VA record notes a similar history.  

This evidence, overall, demonstrates that the Veteran has reported an onset of neck pain either in 1978 (or 1979), 1986, or 2001, but not during service.  Moreover, in an August 1990 VA mental health evaluation, it was noted that the Veteran had a tendency to misrepresent his history, whether intentional or unintentional.  For these reasons, his own testimonial statements, such as in his January 1995 VA claim, are found to be too unreliable to be probative evidence of a continuity of symptoms after his separation from service.  See Dalton, 21 Vet. App. at 36; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); 38 C.F.R. § 3.303(b).  

The record on appeal also includes a July 2004 testimonial statement from the Veteran's then-wife, who wrote that he had been in an MVA during service and had had neck pain since then.  The Board notes that the claims file contains a marriage certificate showing that she was married to the Veteran in 2003.  She did not otherwise indicate that she knew the Veteran during service or until many years thereafter.  To the contrary, she wrote in her July 2004 testimonial statement that she was "reading over [his] medical records," which would indicate that she did not witness his symptoms first-hand until much later.  Thus, her July 2004 statement is not an independent witness's account of contemporaneous symptomatology, but, rather, it is simply a restatement of the Veteran's own account of his history.  Consequently, the July 2004 testimonial statement is no more probative than the Veteran's own nonprobative statements on this question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Moreover, although the record indicates that she had medical training as a nurse, she did not offer an opinion etiologically relating the Veteran's post-service symptoms to the in-service injuries.  To the contrary, she wrote that "no [doctor] ha[d] yet been able to determine the cause of" his neck complaints.  Thus, her July 2004 testimonial statement is not probative evidence on this question.  

The lay evidence of record otherwise consists of several written statements from other family members, including the Veteran's mother.  These statements, however, do not address the Veteran's neck complaints.  Thus, they are not relevant to the present appeal.  

Again, as discussed above, the lay evidence of record fails to demonstrate continuity of neck symptomatology dating back to service.  Moreover, 
the objective clinical evidence also fails to establish a continuity of post-service symptoms.  First, there is no objective, contemporaneous evidence of neck complaints or symptoms following the Veteran's discharge until the January 1986 workplace injury.  This absence of evidence is some evidence weighing against the claim, especially in light of the overwhelming evidence, as previously stated, unequivocally showing complaints and treatment beginning with and related to the January 1986 workplace accident.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Kahana, 24 Vet. App. 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).  

Also pertinent, a private treatment record from June 1986 references a "long history of neck pain following an accident several years ago," which redeveloped with a work injury earlier that year.  A February 2004 VA treatment record also refers elusively to a history of neck trauma in the 1970s.  

Although these two records appear to support his claim on an initial reading, the Board finds that they are nonprobative.  Indeed, if the June 1986 and February 2004 records are found to be statements regarding etiology, they are vague and such lack of clarity renders them nonprobative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In fact, an overall reading of the treatment records noted immediately above shows they are simply a statement regarding the Veteran's history rather than statements of etiology.  Again, the facts are not in dispute in showing an injury during service in the 1970s.  Moreover, several other records, including an October 1986 private neurology record, reflect a history of injury in 1978 or 1979, when the Veteran fell and injured his neck and back.  (For sake of clarity, the Board notes that 1978 was approximately three years following his 1975 discharge from service).  The June 1986 and February 2004 records do not identify the nature of the earlier accident, nor the year it occurred, but are consistent with the other evidence referring to the injury in 1978.  For these two reasons, the Board finds that such records have minimal probative weight.  

Further weighing against the claim, the Veteran underwent a VA examination in June 2010.  Such examination directly addressed the central question in this appeal.  The VA examiner opined that it was less likely as not that the Veteran's neck pain was caused by or a result of injury to the neck during service.  

The Board finds that the June 2010 VA examination is highly probative.  First, the VA examiner based this opinion on a review of the relevant history, including the Veteran's whiplash during service, post-service injury at work in 1986, and fall in 2001.  The VA examiner also performed a thorough clinical evaluation.  

Moreover, the June 2010 VA examiner explained that the Veteran's report of a neck strain during service was deemed resolved, as no further issues were identified at the time of separation from service and no other record or report indicated injury during service or subsequent treatment during service.  The VA examiner reasoned that it is more likely than not that the Workers' Compensation injury to the neck "contributed signifi[g]antly to his neck issues curre[tl]y."  

Thus, the VA examiner was adequately informed of the pertinent history of the Veteran's case, and provided a clear opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

It is acknowledged that the VA examiner did not expressly note the other records in the STRs showing treatment for neck pain.  However, the VA examiner's reasoning was substantially based on the normal examination upon discharge.   Moreover, the Board acknowledges that the VA examiner's opinion, especially the statement that the 1986 injury "contributed signfi[g]antly," is not entirely clear.  The statement could, in isolation, be understood to mean that a prior injury, such as during service, contributed insignificantly to a current neck disorder.  Thus, this inartful opinion is not a model of clarity.  However, this is immaterial in light of an overall reading of the VA examiner's definite and unequivocal conclusion that the Veteran's neck pain was not caused by or a result of injury to the neck during service.  See id.  Furthermore, the June 2010 VA examiner's opinion is otherwise uncontroverted by any more probative objective medical evidence of record.  Although a private neurology record dated in November 1988 notes that there were findings consistent with "old damage" secondary to the disc, this was expressly attributed to the Veteran's post-service work injury and laminectomy (see September 1988 Diagnostic Radiology Division Consultation Form).  

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a cervical spine disorder.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a cervical spine disorder, presently manifested by degenerative disc disease, is denied.  


REMAND

Upon review, the Board finds that further development is necessary on the claim of service connection for a lung disorder.

The Board previously remanded the claim in October 2009 to afford the Veteran a VA examination.  The VA examiner was instructed to provide an opinion as to whether it is at least as likely as not that any diagnosed lung disorder is in any way the result of the Veteran's period of active service or, in the alternative, had its onset during active service.

Upon remand, the Veteran underwent a VA examination in June 2010.  The VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and opined that it is more likely than not that his extensive history of smoking was responsible for the development of that disorder.  

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this case, the Board finds that the June 2010 VA examination does not substantially comply with the October 2009 Board remand directives.  

Although the VA examiner diagnosed the Veteran with COPD and provided an opinion regarding the likely etiology of the disorder, the in-service and post-service records show a diagnosis of a calcified granuloma in the posterior left lower lobe.  The Veteran was also treated for pneumonia during service, and the post-service records show intermittent treatment for pneumonia.  Thus, the scope of the appeal most reasonably encompasses a lung disorder to include COPD, calcified granuloma in the posterior left lower lobe, and pneumonia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  The June 2010 VA examiner, however, did not address the latter two disorders.  

Additionally, the record establishes that the Veteran served in the Republic of Vietnam during the Vietnam era.  He contends that a current lung disorder may be due to Agent Orange exposure.  The Veteran's ex-wife, who had medical training as a nurse, wrote in July 2004 relating a lung disorder to his Agent Orange exposure.  This evidence indicates that a current lung disorder may be due to Agent Orange exposure.  However, this was not addressed by the June 2010 VA examiner.  

For these reasons, the June 2010 VA examination is inadequate to decide the issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran's claims folder to be returned to the examiner who performed the June 2010 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and the prior VA examination results, and also undertake a clinical evaluation, if indicated.  Then, based on the record review and examination results, the examiner is requested to address the following:

(a)  Did any respiratory disorder exist prior to the Veteran's entrance into active duty service in November 1967?  In making this determination, the examiner is particularly asked to address the service treatment records (STRs) beginning in April 1969, showing X-ray findings of a 1cm nodule in the left lower lung, which was noted during hospitalization to "probably represent histoplasmosis; histoplasmosis test was positive and [the Veteran] came from an endemic area for histoplasmosis - Tennessee."

(b) If any respiratory disorder preexisted the Veteran's entrance into active duty in November 1967, the examiner is asked to indicate (1) whether the preexisting condition was aggravated (underwent a permanent increase in disability) during that period of service, and (2) whether such worsening constituted a permanent worsening beyond the natural progress of the disease.  

(c)  Without regard to the answers to questions (a) and (b) above, is it at least as likely as not (i.e., there is at least a 50 percent probability) that any current respiratory disorder, to include calcified granuloma in the posterior left lower lobe and/or pneumonia, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include Agent Orange exposure.  

In making these determinations, the VA examiner is asked to address the numerous service treatment records showing ongoing respiratory treatment.  The examiner is also asked to take into consideration and discuss the Veteran's own statements regarding his history of symptoms.  

The examiner is requested to prepare a printed (typewritten) addendum report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  The VA examiner is asked to provide a separate opinion for all respiratory disorders demonstrated in the medical records, to include the calcified granuloma in the posterior left lower lobe and pneumonia, as indicated.

It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

2.  After completing the requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


